Exhibit 10.155




FPP Whitewater LLC


c/o ArcLight Capital Holdings, LLC
200 Clarendon Street, 55th Floor
Boston, MA 02117





September  16 , 2002

LSP-Whitewater, Inc.
c/o Cogentrix Whitewater, LLC
c/o Cogentrix Energy, Inc.
9405 Arrowpoint Boulevard
Charlotte, North Carolina 28273
Attn:  General Counsel and Thomas Schwartz

Ladies and Gentlemen:

Pursuant to a Membership Interests Purchase Agreement by and between Tomen Power
Corporation ("TPC") and Fort Point Power LLC ("FPP") dated as of July 1, 2002,
as amended, FPP purchased TPC's membership interests in TPC Funding LLC
("Funding"), which held stock in TPC Whitewater, Inc. ("TPC Whitewater"), the
effect of which was to indirectly transfer TPC Whitewater to FPP (the
"Transaction"). The Transaction closed on September 4, 2002.

Prior to the closing of the Transaction, Funding converted TPC Whitewater from a
"C" corporation to a limited liability company (the "Conversion"). The
Conversion took place on September 3, 2002. As a result of and upon the closing
of the Transaction and the consummation of the Conversion, TPC Whitewater's name
and location changed to FPP Whitewater LLC, c/o ArcLight Capital Holdings, LLC,
200 Clarendon Street, 55th Floor, Boston, Massachusetts 02117. As such, FPP
Whitewater LLC (the "FPP Subsidiary") is the successor in interest to TPC
Whitewater under the Amended and Restated Limited Partnership Agreement of
LSP-Whitewater Limited Partnership, dated as of June 30, 1995, as amended (as
amended, the "Partnership Agreement") by and among TPC Whitewater and certain
other parties thereto.

Please forward any and all notices and information to which the FPP Subsidiary
may be entitled to the following address:


ArtLight Energy Partners Fund I, L.P.
c/o ArcLight Capital Holdings, LLC
200 Clarendon Street, 55th Floor
Boston, MA 02117


Please note that all cash distributions and other amounts to which we are
entitled pursuant to the terms of the Partnership Agreement should continue to
be sent directly to The Bank of New York as the Depositary Bank until such time
as you receive instructions to the contrary from the Depositary Bank (as such
term is defined in the Deposit and Disbursement Agreement dated as of March 27,
1998, as amended, among Funding, the Funding Subsidiary and certain other
parties thereto).

Please contact us should you desire information to assist you in making the
necessary self-recertification of qualifying facility status under FERC's
regulations.

Please do not hesitate to contact me at 617-531-6307 with any questions.




Very truly yours,



By:    /s/      Carter A. Ward             
           Carter A. Ward
           Vice President





Cc:     LS Power Corporation
          45 Walden Street, Suite 2D
          Concord, Massachusetts 01742
          Attn:  Frank Hardenbergh
